
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1842
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 19, 2009
			Received; read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To amend the Small Business Act to improve
		  the Small Business Administration’s entrepreneurial development programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding Entrepreneurship Act of
			 2009.
		2.Expanding entrepreneurshipSection 4 of the Small Business Act
			 (15 U.S.C.
			 633) is amended by adding at the end the following:
			
				(g)Management and direction
					(1)Plan for entrepreneurial development and
				job creation strategyThe
				Administrator shall develop and submit to Congress a plan, in consultation with
				a representative from each of the agency's entrepreneurial development
				programs, for using the Small Business Administration’s entrepreneurial
				development programs to create jobs during fiscal years 2010 and 2011. The plan
				shall include the Administration’s plan for drawing on existing programs,
				including Small Business Development Centers, Women’s Business Centers, SCORE,
				Veterans Business Centers, Native American Outreach, and other appropriate
				programs. The Administrator shall identify a strategy for each Administration
				region to create or retain jobs through Administration programs. The
				Administrator shall identify, in consultation with appropriate personnel from
				entrepreneurial development programs, performance measures and criteria,
				including job creation, job retention, and job retraining goals, to evaluate
				the success of the Administration’s actions regarding these efforts.
					(2)Data collection processThe Administrator shall, after notice and
				opportunity for comment, promulgate a rule to develop and implement a
				consistent data collection process to cover all entrepreneurial development
				programs. Such data collection process shall include data relating to job
				creation, performance, and any other data determined appropriate by the
				Administrator with respect to the Administration’s entrepreneurial development
				programs.
					(3)Coordination and Alignment of SBA
				Entrepreneurial Development ProgramsThe Administrator shall submit annually to
				Congress, in consultation with other Federal departments and agencies as
				appropriate, a report on opportunities to foster coordination, limit
				duplication, and improve program delivery for Federal entrepreneurial
				development programs.
					(4)Database of Entrepreneurial Development
				Service ProvidersThe
				Administrator shall, after a period of 60 days for public comment, establish a
				database of providers of entrepreneurial development services and, make such
				database available through the Administration’s Web site. The database shall be
				searchable by industry, geography, and service required.
					(5)Community SpecialistThe Administrator shall designate not less
				than one staff member in each Administration district office as a community
				specialist who has as their full-time responsibility working with local
				entrepreneurial development service providers to increase coordination with
				Federal resources. The Administrator shall develop benchmarks for measuring the
				performance of community specialists under this subsection.
					(6)Entrepreneurial Development
				PortalThe Administrator
				shall publish a design for a Web-based portal to provide comprehensive
				information on the Administration’s entrepreneurial development programs. After
				a period of 60 days for public comment, the Administrator shall establish such
				portal and—
						(A)integrate under one Web portal, Small
				Business Development Centers, Women's Business Centers, SCORE, Veterans
				Business Centers, the Administration’s distance learning program, and other
				programs as appropriate;
						(B)revise the Administration’s primary Web
				site so that the Web portal described in subparagraph (A) is available as a
				link on the main Web page of the Web site;
						(C)increase consumer-oriented content on the
				Administration’s Web site and focus on promoting access to business solutions,
				including marketing, financing, and human resources planning;
						(D)establish relevant Web content aggregated
				by industry segment, stage of business development, level of need, and include
				referral links to appropriate Administration services, including financing,
				training and counseling, and procurement assistance; and
						(E)provide style guidelines and links for
				visitors to the Administration’s Web site to be able to comment on and evaluate
				the materials in terms of their usefulness.
						(7)Pilot
				programsThe Administrator
				may not conduct any pilot program for a period of greater than 3 years if the
				program conflicts with, or uses the resources of, any of the entrepreneurial
				development programs authorized under section 8(b)(1)(B), 21, 29, 32, or any
				other provision of this
				Act.
					.
		
	
		
			Passed the House of
			 Representatives November 18, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
